ORDER
PER CURIAM.
Deonte Evans (Appellant) appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of felony murder, felony abuse of a child resulting in death, and endangering the welfare of a child. We find the State introduced sufficient evidence for a reasonable jury to have been convinced of Appellant’s guilt beyond a reasonable doubt. State v. Nash, 339 S.W.3d 500, 508-09 (Mo. banc 2011). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).